Judgments of conviction affirmed; no opinion.
Concur: LEHMAN, Ch. J., LEWIS, CONWAY and DESMOND, JJ.
LOUGHRAN, J., concurs in the following memorandum: An accomplice-witness can be sufficiently corroborated solely by a testimonial report of an extra-judicial oral admission of the accused, though such report is made only by a thoroughly discredited witness. (People v. Buchalter, 289 N.Y. 181.) *Page 907 
RIPPEY, J., concurs as to Podinker, but dissents and votes to reverse as to Peller on the ground that the evidence is insufficient as matter of law to sustain a finding of guilt beyond a reasonable doubt.